DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 11-18 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in last limitation, first line, the term “some” renders the claim indefinite because is unclear on what alternative: The limitation should state briefly that, for example, the deployment is in, for instance,  in a particular number of, or in multiple, or plural number of subnets.  Thus, the term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10 are rejected in view of their dependency of rejected claim 1.
Independent claims 11 and 19 contain the same issues as independent claim 1, and are rejected for the same reasons.  Claims 12-18 and 20 are rejected in view of their dependency on rejected claims 11 and 19, respectively.
Allowable Subject Matter
The Examiner notes that a more favorable outcome may occur if the Applicant were to amend the claims as indicated to Applicant’s representative, Mr. David Chung, on the interview of June 13, 2022, and upon overcoming the 112 rejection as indicated above. 
Independent  Claim 1 + claim 2; Independent claim 11 + claim 12; and Independent claim 19 + claim 20.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art WO 2019062830 to Li discloses a device and a system, being able to improve the flexibility and simplicity of slice service deployment. device for generating an example service topology acquiring a network topology and a logical service topology of a slice, and a generation policy of the example service topology, the network topology being used for characterizing a network layout composed of N network function examples and the physical connection relationship of the N network function; and WO 2018213991 to Li discloses variety of different service types, such as enhanced mobile broadband (eMBB), ultra-reliable ultra-low latency connection (uRLLC), and massive machine type connectivity ( Massive machine type connection, mMTC), and so on. Different business types have different characteristics and network requirements. For example, applications such as eMBB's virtual reality (VR) and augmented reality (AR) technologies have extremely high bandwidth requirements, and uRLLC's automatic driving applications are timely. 
However, there is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of storing the slice service design; receive a request to deploy a slice service specified by the slice service design; and perform one of: deploy the slice service in subnets of the network; or deploy services defined by portions of the slice service design in some of the subnets of the network and retrieve one or more descriptors, from a database, that correspond to the slice service design; and parse the descriptors to identify network deployment units to be deployed at the subnets, wherein when the processors deploy the slice service, the processors cause network functions to be instantiated in one or more of the subnets (claim 1 + claim 2), storing the slice service design; receiving a request to deploy a slice service specified by the slice service design; and performing one of: deploying the slice service in subnets of the network; or deploying services defined by portions of the slice service design in some of the subnets of the network; and retrieving one or more descriptors, from a database, that correspond to the slice service design; and parsing the descriptors to identify network deployment units to be deployed in the subnets, wherein deploying the slice service comprises instantiating network functions in one or more of the subnets (claim 11 + claim 12), store the slice service design; receive a request to deploy a slice service specified by the slice service design; and perform one of: deploy the slice service in subnets of the network; or -40-Attorney Docket No. 20200275 deploy services defined by portions of the slice service design in some of the subnets of the network; and retrieve one or more descriptors, from a database, that correspond to the slice design; and parse the descriptors to identify network deployment units to be deployed in the subnets, wherein when the processors deploy the slice service, the processors cause network functions to be instantiated in one or more of the subnets (claim 19 + claim 20),  in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644